DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,363,367. 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,979,817. 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,863,022. 
	Regarding claims 1, 8, and , claim 1 of U.S. Patent No. 10,863,022 discloses
	determine an equipment identity of a computing device of a user (Claim 1: determine an identity of a computing device of a user);
	retrieve, from a data repository, using the equipment identity, a solution based on known problems of other computing devices (Claim 1: retrieve, from a data repository, using the identity and the event history, a solution based on known problems of other computing devices); and
	send machine executable instructions to the computing device for local resolution (Claim 1: send machine executable instructions to the computing device for local resolution).
	Regarding claims 2, 9, and 15 , claim 2 of U.S. Patent No. 10,863,022 discloses at least one processor to receive an incoming call from the user (Claim 2: to receive an incoming call from the user), 
	wherein the equipment identity is determined based on a phone number associated with the incoming call (Claim 2: wherein the identity is determined based on a phone number associated with the incoming call).
	Regarding claims 3, 10, and 16 , claim 3 of U.S. Patent No. 10,863,022 discloses at least one processor to determine an event history for the computing device of the user (Claim 3: the identity is an equipment identity of a phone).
	Regarding claims 4, 11, and 17 , claim 5 of U.S. Patent No. 10,863,022 discloses wherein the event history comprises installation of applications on the computing device (Claim 5: wherein the event history comprises installation of applications on the computing device).
	Regarding claims 5, 12, and 18 , claim 6 of U.S. Patent No. 10,863,022 discloses wherein the event history is recorded in a storage accessed by the at least one processor over a network (Claim 6: wherein the event history is recorded in a storage accessed by the at least one processor over a network).
	Regarding claims 6, 13, and 19 , claim 7 of U.S. Patent No. 10,863,022 discloses analyzing the event history to determine patterns to identify software that is causing a problem on the computing device (Claim 7: analyze the event history to determine patterns to identify software that is causing a problem on the computing device).
	Regarding claims 7 and 20 , claim 4 of U.S. Patent No. 10,863,022 discloses verifying with the user that the solution corresponds to a problem identified by the user (Claim 4: verify with the user that the solution corresponds to a problem identified by the user). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Earl et al. (US 2013/0115923) in view of Deckert et al. (US 2013/0159989; Cited in IDS).
	Regarding claims 8 and 1, Earl discloses a method and a system, the method comprising:
	determining, by a server computer, an equipment identity of a computing device of a user (paragraphs [0035], [0045], [0057]; e.g., server utilizing image/voice recognition software to determine one or more of serial number of the device, model of the device, location of the device, fault/error associated with the device, etc.);
	retrieving, by the server computer from a data repository, a solution based on known problems of other computing devices (paragraph [0027]; e.g., the server processing the device information and retrieving service related information relevant to the device information),  (paragraphs [0035]; e.g., identify the device that is having the problem, then to recognize the problem) and (paragraphs [0065], [0076]; e.g., the Device Assist Service determines whether the operator can fix the problem); and	
	sending machine executable instructions to the computing device for local resolution (paragraphs [0035], [0046], [0069]-[0070] see further information is provided to the SmartPhone to instruct the user how to make the repair).
	Earl fails to specifically disclose using the equipment identity to retrieve a solution on known problems.
	However, Deckert discloses using the equipment identity to retrieve a solution on known problems (paragraph [0048]; e.g., Rule repository 308 contains a set of rules used to identify known problems …. Each rule in the repository has a recommended solution with unique problem identifier (ID)) and (paragraph [0066]; e.g., retrieves a fix for the identified problem in a storage system using a unique problem identifier associated with a respective rule used in identifying the problem).
Therefore, taking the teachings of Earl in combination of Deckert as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to retrieve a known solution using the identity of the device of the customer for advantages of reducing the amount of time administrators would spend identifying system or network problems by automating the problem-solving process. 
Regarding claim 9, Earl in combination with Deckert discloses the method of claim 8, further comprising updating the data repository using data collected from websites, the data comprising device characteristics of computing devices (Earl: paragraphs [0025], [0071]).
Regarding claim 10, Earl in combination with Deckert discloses the method of claim 9, further comprising analyzing the collected data using pattern identification (Earl: paragraphs [0035], [0045]).
Regarding claims 11 and 3, Earl in combination with Deckert discloses the method and the system of claims 8 and 1, determining, by the server computer, an event history for the computing device (Earl: paragraphs [0065], [0073]), wherein the event history comprises problems of computing devices that are identical or similar to the computing device of the user (Earl: paragraphs [0065], [0073]).
Regarding claim 12, Earl in combination with Deckert discloses the method of claim 8, further comprising providing instructions to the user regarding implementing the solution (Earl: paragraph [0069] see information is provided to the SmartPhone to instruct the user how to make the repair).
Regarding claims 13 and 2, Earl in combination with Deckert discloses the method and the system of claims 8 and 1, further comprising receiving an incoming call from the computing device, wherein the equipment identity is determined from the incoming call (Earl: paragraphs [0026], [0028]).
Regarding claim 4, Earl in combination with Deckert discloses the system of claim 3, wherein the event history comprises installation of applications on the computing device (Earl: paragraph [0078]).
Regarding claim 5, Earl in combination with Deckert discloses the system of claim 3, wherein the event history is recorded in a storage accessed by the at least one processor over a network (Earl: paragraphs [0078], [0080]).
Regarding claim 6, Earl in combination with Deckert discloses the system of claim 3, wherein the instructions are further configured to instruct the at least one processor to analyze the event history to determine patterns to identify software that is causing a problem on the computing device (Earl: paragraph [0035] see identify the device that is having the problem, then to recognize the problem).
Regarding claim 7, Earl in combination with Deckert discloses the system of claim 1, wherein the instructions are further configured to instruct the at least one processor to verify with the user that the solution corresponds to a problem identified by the user (Earl: paragraphs [0045]-[0046]).
Claims 14-20 are drawn to a non-transitory computer readable storage medium, storing computer program instructions capable of being executed by a computer processor, the computer program instructions for generating steps of claims 8-13.  Therefore, the same rationale applied to claims 8-13 apply. In addition, Earl in combination with Deckert inherently discloses a computer program product, i.e., given that Earl/Deckert discloses a process, the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648